Citation Nr: 1205508	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  06-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as a result of herbicide exposure.

2.  Entitlement to service connection for neuropathy of the hands and feet, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for a lung disability, claimed as a result of herbicide and fuel exposure.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Portland, Oregon RO has original jurisdiction over the claims.

In September 2009, the Veteran testified at a Travel Board hearing in support of his claims, before the undersigned Veterans Law Judge.  At that time he submitted a waiver of RO consideration of evidence he had submitted to the RO since the most recent supplemental statement of the case (SSOC).  The hearing transcript is associated with the claims file.

Regarding the claim for an acquired psychiatric disability, the Board notes this issue was developed as a claim for service connection for depression.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, though a Veteran may only seek service connection for one specific psychiatric disorder, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id. at 5.  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disability such as depression, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  Therefore, the Board must analyze the Veteran's current claim under this expanded framework, based on the Clemons ruling and appropriate review of the evidence of record, and the issue has been recharacterized as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claims on appeal.

Diabetes Mellitus/Neuropathy of the Hands and Feet

The Board finds that a VA examination is necessary to decide the diabetes claim.  VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2010). When deciding whether an examination or opinion is necessary, the Secretary shall consider the evidence of record, "taking into consideration all information and lay or medical evidence (including statements of the claimant)."  38 U.S.C.A. § 5103A(d)(2).

The Veteran asserts that service connection for diabetes mellitus is warranted on a presumptive basis as a result of exposure to herbicide agents.  In written statements in support of his claim, and during the September 2009 Board hearing, the Veteran testified that he was exposed to herbicides while stationed approximately 11 miles south of the demilitarized zone (DMZ) in South Korea at Camp Casey from October 1967 to December 1968.  He also testified that, while assigned to the honor guard, he was stationed in a tower on the north end of Camp Casey during the Blue House Raids in January 1968, which required him to travel north of the perimeter.  Moreover, the Veteran asserted that he personally washed spray trucks returning from the DMZ which were covered with chemical agents believed to be Agent Orange while serving as a clerk typist for the motor pool.  Also of record is a June 2004 statement from fellow serviceperson S.W., who affirmed that his duties with the 2nd Infantry Division Chemical Company including spraying the perimeter and mess hall of Camp Casey with herbicide agents while the Veteran was stationed there.  

The record does not reflect that the Veteran was assigned to one of the units along the DMZ specified by the Department of Defense (DOD) as having been exposed to Agent Orange between April 1968 and July 1969.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.  Furthermore, inquires to Compensation and Pension (C&P) Service in December 2007 and the United States Army and Joint Services Records Research Center (JSRRC) in August 2009 were unsuccessful in confirming the Veteran's exposure to herbicides.  However, the Board finds the Veteran's testimony regarding herbicide exposure during service competent and credible, particularly in light of S.W.'s statement.  As such, the Veteran's herbicide exposure during service is conceded.

However, the medical evidence of record is unclear as to whether the Veteran currently has diabetes mellitus.  In this regard, VA outpatient records list diabetes mellitus among the Veteran's active problems.  Additionally, a July 2005 statement from T.J.G., D.O., indicates that he treats the Veteran and that the Veteran has developed diabetes mellitus; however, no records from T.J.G. are of record.  Furthermore, laboratory testing conducted in July 2005 in conjunction with the Veteran's Agent Orange Registry examination revealed blood sugar levels well below the range for a diagnosis of diabetes.  Therefore, upon remand, all appropriate steps to assist the Veteran in obtaining records from T.J.G. should be taken, and, after securing any such records, the Veteran should undergo a VA examination which addresses whether he has a current diagnosis of diabetes mellitus.  

Additionally, the claim of entitlement to service connection for neuropathy of the hands and feet is inextricably intertwined with the diabetes claim.  In other words, if the Veteran's claim for diabetes is granted, this may impact the neuropathy claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's neuropathy claim is therefore deferred.

Lung Disability

A VA examination is also necessary to decide the claim regarding service connection for a lung disability.  Here, as discussed above, exposure to herbicides during service is conceded.  Additionally, service treatment records reflect the Veteran was seen with complaints of a cough in April 1968.  The medical evidence of record includes current diagnoses of frequent chronic obstructive pulmonary disease (COPD), exercise-induced asthma, and a latent tuberculosis infection.  Moreover, in May 2005, T.S.G. expressed his belief that the Veteran's COPD is a result of exposure to herbicides and other toxic chemicals in service.  

Additionally, during the September 2009 Board hearing, the Veteran asserted that while serving as a clerk typist for the motor pool, he was in constant contact with diesel fuel, and that he has experienced lung symptoms continuously since service.  The Board finds the Veteran's testimony regarding diesel fuel exposure during service and continuous lung symptoms since service competent and credible.  Thus, there are currently diagnosed lung disorders, in-service findings and conceded herbicide and diesel fuel exposure, and an indication that a currently diagnosed lung disorder may be associated with service.  Accordingly, an examination and etiological opinion must be obtained upon remand.



Acquired Psychiatric Disability, to Include Depression

Finally, regarding the issue of service connection for an acquired psychiatric disability, the Board finds that this issue needs to be remanded for the issuance of a statement of the case.  A rating decision, dated in August 2009, denied entitlement to service connection for depression (as noted above, this issue has been expanded to an acquired psychiatric disability).  The Veteran and his representative were notified of this decision via a letter dated August 27, 2009.  A written statement from the Veteran's representative, received August 10, 2010, reflects the Veteran's disagreement with that determination.  As such, a statement of the case addressing this issue is now required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2010).

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, obtain complete records of all treatment from T.S.G., D.O.  In accordance with 38 C.F.R. § 3.159(e), the Veteran must be notified of any inability to obtain these records.

2.  Then provide the Veteran with a VA examination for purposes of determining whether the Veteran has a current diagnosis of diabetes mellitus.  All testing deemed necessary must be conducted and results reported in detail.  

In the event the examiner determines there is no current diagnosis of diabetes mellitus, the examiner is specifically asked to review and address the numerous notations of diabetes mellitus as an active problem in the Veteran's VA outpatient records, as well as the July 2005 statement and records, if any, of T.J.G. reflecting treatment for diabetes.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  Then provide the Veteran with a VA examination for purposes of determining the current nature, extent and etiology of his currently diagnosed lung disability.  All testing deemed necessary must be conducted and results reported in detail.  

For any lung disability or disabilities diagnosed, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current disability is related to military service, to include complaints of cough and conceded herbicide and diesel fuel exposure therein.  

In the event the examiner determines there is no current lung disability, the examiner is specifically asked to review and address the numerous diagnoses of exercise-induced asthma and COPD by VA and T.S.G., as well as the Veteran's positive tuberculosis test.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4.  After completing the above action, and any development deemed necessary, the claims of entitlement to service connection for diabetes mellitus, neuropathy of the hands and feet, and a lung disability must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  Separately, furnish the Veteran a statement of the case addressing the issue of entitlement to service connection for an acquired psychiatric disability, to include depression.  In addition, inform the Veteran of the requirements necessary to perfect an appeal.  38 C.F.R. § 19.26 (2010).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

